DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This Office action is in response to the correspondence received January 4, 2022.
Claims 1, 11, and 16 have been amended.  Claims 1-20 are pending and have been examined.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1, 4-6, 10-12, 14-17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Painter et al., US PGPUB 2018/0204253 A1, in view of Lee et al., US PGPUB 2016/0350726 A1 ("Lee"), further in view of Endras et al., US PGPUB 2019/0378180 A1 ("Endras").  
Per claims 1, 11, and 16, which are similar in scope, Painter teaches
Per claim 1, specifically, one or more processors operable to execute stored instructions that, when executed, cause the processors to in par 0249 where a diagrammatic representation of a distributed network computing environment including a computing device and a server system is taught.
Per claim 16, specifically, Painter teaches A non-transitory computer-readable storage medium storing computer-readable program code executable by at least one processor to in par 0253: "Portions of the methods described herein may be implemented in suitable software code that may reside within ROM 2022 or 2062; RAM 2024 or 2064; or HD 2026 or 2066. The instructions may be stored as software code elements on a data storage array, magnetic tape, floppy diskette, optical storage device, or other appropriate data processing system readable medium or storage device."
Then, per claims 1 and 11, Painter teaches train a machine learning model in par 0148 where a "pricing model" which has "particular variables of interest" are developed through "machine learning and training."  See par 0148: "FIG. 4 is a block diagram of one embodiment of a process for developing a pricing model and depreciation curves. The determination of payment schedules may rely on a pricing model 1450 (a residual value model) that can be used to predict secondary market depreciation rates, on a unit level, based on select model specific, usage, industry, and 
Painter then teaches based at least in part on customer transaction data, third party data from one or more third party sources, and real-world data in par 053 where "a number of third party distributed systems" which gather information from identity verification or information of a user's bank for consumer current and recent income as well as other relevant banking data.  These at least four different kinds of data teach the three data listed here which include customer transaction (bank data) and third party data (identity verification) as well as real-world data, the "other relevant banking data."  These "information" are interpreted under a broadest reasonable interpretation in light of the specification.  See par 053: "Approval rules 140 and prediction models 142 may require obtaining information from a number of third party distributed systems. As an example, application of an identity verification rule may require gathering information from an identity verification service provided by an information provider system 120. As another example, an income prediction model may require interacting with the computer systems of the user's bank to verify the consumer's current and recent income, as well as other relevant banking data."
Painter then teaches wherein the customer transaction data includes at least [consumer] transactions in par 039, where sales transaction prices teaches under a broadest reasonable interpretation consumer transactions. See par 039: "This data typically includes vehicle features (for example, model year, make, model, mileage, etc.) and sales transaction prices for tax purposes."
the third party data includes at least information related to a plurality of vehicles in par 038 where inventory systems (third party data because it comes from inventory polling companies) have inventory data from one of more dealers which by necessity is information related to a plurality of vehicles as dealers have more than one car, therefore a plurality.  See par 038: "Inventory systems 124 may be systems of, for example, one or more inventory polling companies, inventory management companies or listing aggregators which may obtain and store inventory data from one or more of dealers (for example, obtaining such data from DMS 122). Inventory polling companies are typically commissioned by the dealer to pull data from a DMS 122 and format the data for use on web sites and by other systems."
Painter then teaches and the real-world data includes at least information related to real transactional events associated with the plurality of vehicles in par 0149 where the "independent variables" include "type of sale" and the "Mannheim Used Vehicle Value Index by Mannheim," as well as par 0150 where the "sales price and other information for individual vehicles sold at auction including auction data from the National Automobile Dealers Association is used.  
Painter then teaches the machine learning model dynamically adjusting depreciation or present value calculations based at least in part on the information related to the real transaction events of the real-world data in par 0148 where machine learning and training is used, in pars 0149 and 0150 where the sale prices (as noted above) from auction or a used vehicle index are used, and in par 0152 where the pricing model is retrained on new data from a third party provider or internal data collected by the automotive data processing system over time.  
determine, via the trained machine learning model, a depreciation factor associated with the vehicle based on [a] number of miles driven on the vehicle in par 0154, where the depreciation curve is calculated based on the default mileage band (predicted number of miles driven), which necessarily uses a factor (parameter, variable) because the calculation is particular to a year/make/model and trim.  See par 0154: "Thus, the model can be used to develop depreciation models 1460. Each depreciation model may correspond to a year/make/model/trim and mileage band. For example, the system may generate a depreciation curve (a depreciation model) for a default mileage band (say 10,000 miles-a-year) and excess mileage may addressed by contractual terms (excess mileage fees). In other embodiments, vehicle data application 150 determines the depreciation curves for each mileage band supported. For example, for a specific year/make/model/trim, vehicle data application 150 can determine a 10,000 mile-a-year depreciation curve, a 12,500 mile-per-year curve, etc., up to a maximum mileage band supported by the system 100."
Painter then teaches, for claim 1 only, determine, via the trained machine learning model, a present value of the vehicle based at least in part on the determined depreciation factor in par 0156, where by determining using a "pricing model" and "Depreciation model" a present value is determined because determining the depreciation of an object determines the object's present value (how much is something worth now, after wear and time).  The percentage is the "present value."  See par 0156: "The pricing model parameters and depreciation models 1460 (e.g., the curve coefficients, intercepts or other data defining the depreciation curves) may be stored. It can be noted that, in many cases, depreciation for a 
Painter does not teach receive or access customer transaction data associated with a card belonging to a customer, the customer transaction data including a plurality of expenses; determine which of the plurality of expenses are fuel expenses based on an analysis of the customer transaction data; determine at least a make, model, and year of a vehicle associated with the customer; determine fuel consumption information for the make, model, and year of the vehicle; determine a cost corresponding to each determined fuel expense; determine a predicted number of miles driven on the vehicle based at least in part on: (i) the fuel expenses, (ii) the cost corresponding to each fuel expense, and (iii) the fuel consumption information for the vehicle.
	Lee teaches analyzing payment account transaction data relevant to a motor vehicle.  See abstract.
	Lee teaches receive or access customer transaction data associated with a card belonging to a customer, the customer transaction data including a plurality of expenses in par 024: "In some embodiments, the issuer 112 may sort the payment account transaction data so that only data for transactions with the relevant classes of merchants is provided to the data warehouse 208. In other embodiments, the issuer may “dump” all the transaction data (or all data for enrolled users of the vehicle maintenance reminder system 200) and the data warehouse may discard or outsort the data that is not relevant to the functioning of the reminder system, and may provide only relevant transaction data to the mileage tracking/reminder computer system 206."   A payment card is taught in par 013.
	Lee then teaches determine which of the plurality of expenses are fuel expenses based on an analysis of the customer transaction data in par 024, where relevant types of merchants are gas stations and vehicle maintenance facilities.  See par 024: "In some embodiments, the issuer 112 may sort the payment account transaction data so that only data for transactions with the relevant classes of merchants is provided to the data warehouse 208."  Then see par 024: "For purposes of the vehicle maintenance reminder system 200 the relevant types of merchants may be gas stations and vehicle maintenance facilities."
	Lee then teaches determine at least a make, model, and year of a vehicle associated with the customer in par 053 where the make, model, and model year are determined by the customer enrolling the vehicle: "In some embodiments, the information provided by or on behalf of the user to the vehicle maintenance reminder system 200 may include the make and model (and possibly the model year) of the user's vehicle for which maintenance reminders are to be provided."
	Lee then teaches determine fuel consumption information for the make, model, and year of the vehicle in par 055: "At 604, the mileage tracking/reminder computer system 206 may look up the standard reported fuel economy figure for the make/model and may adopt that figure as the fuel consumption characteristic for the vehicle to be used in subsequent processing."
	Lee then teaches determine a cost corresponding to each determined fuel expense in par 057 where a number of gallons of fuel is determined by the actual or approximate price per gallon for the region/town/city and or specific merchant location.  See par 057: "For the remaining transactions, the mileage tracking/reminder computer system 206 may derive a pattern of number of gallons purchased form the dollar amounts of the purchases. The vehicle maintenance reminder system 200 may access past/historical gasoline price information (e.g., from gas price data source 210, FIG. 2) to determine the actual or approximate price per gallon for the region/town(s)/city(ies) and/or specific merchant locations at which the transactions occurred to arrive at a price per gallon figure to be applied to one or more of the dollar amount transactions."
	Lee then teaches determine a predicted number of miles driven on the vehicle based at least in part on: (i) the fuel expenses, (ii) the cost corresponding to each fuel expense, and (iii) the fuel consumption information for the vehicle in par 060 where based on the expenses, the cost, and the fuel consumption, (see above par 057, par 055), the mileage is predicted.  See par 060: "Moreover, using the fuel consumption characteristic of the vehicle (determined/estimated at block 504), the mileage tracking/reminder computer system 206 may further translate the quantity of fuel purchased into number of miles traveled. This figure, in turn, can be added to the previous total of miles traveled that the mileage tracking/reminder computer system 206 has accumulated in its records for the vehicle since the “zero point”."

Painter does not teach by at least comparing actual sale prices to previously predicted values of the plurality of vehicles determined by the machine learning model.  
	Endras teaches a system and method for generating a used vehicle price estimation model.  See abstract.  
	Endras teaches by at least comparing actual sale prices to previously predicted values of the plurality of vehicles determined by the machine learning model in par 069: "In effect, the price estimation models use as input the features from the vehicles in the historical data, and determine how well the predicted prices generated by respective price estimation models match to the actual sales prices of the vehicles from the historical data. For example, if the price estimation model is at least determine how well the predicted prices generated by respective price estimation models match to the actual sales prices of the vehicles."  
	It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the vehicle price prediction teaching of Painter, as modified by Lee, with the comparing actual price data to the estimates based on historical data teaching of Endras because Endras teaches that "if the price estimation model is at least 90% or 95% accurate (based on comparison with historical data), the price estimation model is considered sufficiently accurate for use."  Par 069.  Endras' teaching is that through comparison, one can determine that the price estimation model is sufficient to predict pricing.  This would motivate one ordinarily skilled in the art to combine Endras with Painter and Lee  because one would want to have assurance that the price estimation model was sufficiently accurate.  This would, if the result is at 90 or 95 percent, inspire confidence that the predicted prices were accurate, which would encourage their use by others.  For these reasons, one would be motivated to modify Painter and Lee with Endras.  
	Per claim 4, Painter, Lee, and Endras teach the limitations of claim 1, above.  Painter does not teach wherein the determination of which of the plurality of expenses in the customer transaction data are fuel expenses comprises the one or more processors being further caused to analyze each of the plurality of expenses based on a merchant category code (MCC) and identify an expense as a fuel expense if the analyzed MCC corresponds to a fuel station MCC or a fuel-related MCC.
	Lee teaches wherein the determination of which of the plurality of expenses in the customer transaction data are fuel expenses comprises the one or more processors being further caused to analyze each of the plurality of expenses based on a merchant category code (MCC) and identify an expense as a fuel expense if the analyzed MCC corresponds to a fuel station MCC or a fuel-related MCC in par 059 where a category of the merchant is used as a marker to determine if the transaction is a gasoline purchase, which teaches MCC corresponds to a fuel station MCC or a fuel-related MCC.
Per claim 5, Painter, Lee, and Endras teach the limitations of claim 1, above.  Painter does not teach the determination of which of the plurality of expenses in the customer transaction data are fuel expenses comprises the one or more processors being further caused to analyze each of the plurality of expenses based on textual descriptors and identify an expense as a fuel expense if the analyzed textual descriptors indicate that the fuel expense is related to a fuel station or fuel.  
Lee teaches the determination of which of the plurality of expenses in the customer transaction data are fuel expenses comprises the one or more processors being further caused to analyze each of the plurality of expenses based on textual descriptors and identify an expense as a fuel expense if the analyzed textual descriptors indicate that the fuel expense is related to a fuel station or fuel in par 018 where the "merchant name/identifier" and additionally the transaction data being "indicative of the type of goods or services purchased" is taught.  A merchant name is a textual descriptor that indicates that the fuel expense is related to a fuel station or fuel because if the merchant is a gas station then it is related to a fuel station.
Per claim 6, Painter, Lee, and Endras teach the limitations of claim 1, above.  Painter does not teach the determination of which of the plurality of expenses in the customer transaction data are fuel expenses comprises the one or more processors being further caused to analyze a pattern or a trend in the plurality of expenses and identify an expense as a fuel expense based on the analyzed pattern or the analyzed trend in the plurality of expenses.
Lee teaches the determination of which of the plurality of expenses in the customer transaction data are fuel expenses comprises the one or more processors being further caused to analyze a pattern or a trend in the plurality of expenses and identify an expense as a fuel expense based on the analyzed pattern or the analyzed trend in the plurality of expenses in par 057 where an inferred pattern is taught which estimates fuel tank size and then a fuel consumption characteristic.  See par 057: "For the remaining transactions, the mileage tracking/reminder computer system 206 may derive a pattern of number of gallons purchased form the dollar amounts of the purchases."
determine, via the trained machine learning model, a present value of the vehicle based at least in part on the determined depreciation factor in par 0156, where by determining using a "pricing model" and "Depreciation model" a present value is determined because determining the depreciation of an object determines the object's present value (how much is something worth now, after wear and time).  The percentage is the "present value."  See par 0156: "The pricing model parameters and depreciation models 1460 (e.g., the curve coefficients, intercepts or other data defining the depreciation curves) may be stored. It can be noted that, in many cases, depreciation for a year/make/model/trim/average usage is often linear (a steady percentage), at least while a vehicle is less than a particular age and mileage (usually about 7 years and 100,000 miles) and the inventory filter rules can be selected so that the vehicles in the program pool are in and likely to stay in the region in which depreciation ratio is linear. Thus, the depreciation model 1460 for a year/make/model/trim and mileage band may be a simple percentage in some embodiments.
Per claim 14, Painter, Lee, and Endras teach the limitations of claim 11, above.  Painter does not teach the customer is both a card customer and an auto financing customer.
Lee teaches the customer is both a card customer and an auto financing customer in par 067 where lessees use the system and in par 068 where the user has a payment account, which in par 078 includes a credit card account.  
receive real-world data related to the vehicle; and cause the machine learning model to learn or adjust the depreciation factor of the vehicle based on the real-world data in par 0157 where the model is retrained on new data from a third party provider or internal data collected by automotive data processing system, either of which under a broadest reasonable interpretation is real world data.  See par 0157: "The residual value model 1450 can be periodically retrained on new data from a third party provider or internal data collected by automotive data processing system 100 over time. As such, the residual value determination may thus become increasingly accurate with additional data. The residual value model may contextualize data analysis. For example, one piece of information (or combination thereof) may be analyzed differently depending on the results of analyzing another piece of information (or combination thereof)."
Claims 2, 13, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Painter et al., US PGPUB 2018/0204253 A1, in view of Lee et al., US PGPUB 2016/0350726 A1 ("Lee"), further in view of Endras et al., US PGPUB 2019/0378180 A1 ("Endras"), in further view of Carbrain.com, "We Buy Totaled Cars Near Me," [online], archived on: May 24, 2019, available at: < https://web.archive.org/web/20190524205049/https://carbrain.com/sell-your-totaled-car > ("Carbrain").
	Per claims 2, 13, and 18, which are similar in scope, Painter, Lee, and Endras teach the limitations of claims 1, 12, and 17 above.  Painter does not teach determine whether the present value of the vehicle falls below a predefined threshold value; generate one or more auto financing products based on the determination that the present value falls below the predefined threshold value; and provide the one or more auto financing products to the customer via one or more channels. 
	Carbrain teaches a calculator and an offer for a totaled car.  See Carbrain pages 1-4.
	Carbrain teaches determine whether the present value of the vehicle falls below a predefined threshold value on page 2 where an insurance adjuster determines that a repair cost exceeds the value of the vehicle.  Carbrain then teaches generate one or more auto financing products based on the determination that the present value falls below the predefined threshold value on page 3 where a calculator determines the offer for the car.  Carbrain then teaches provide the one or more auto financing products to the customer via one or more channels on page 1 where a lien can be released, which teaches auto financing product under a broadest reasonable interpretation because a lien is auto financing (a loan or note on a car) and releasing the lien is a product.  
	It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the depreciation value teaching of Painter in combination with Lee with the auto financing for something below a predefined threshold value teaching of Carbrain because Carbrain teaches that a car which has a lower than threshold value (as taught by Carbrain) can be removed from someone's life even if it has a lien on it, as taught in pages 1 and 3.  This would improve the teaching of Painter because as Painter teaches throughout, certain vehicles are excluded based on age (teaching the flagging, see independent claims), and these vehicles which are .
	Claims 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Painter et al., US PGPUB 2018/0204253 A1, in view of Lee et al., US PGPUB 2016/0350726 A1 ("Lee"), further in view of Endras et al., US PGPUB 2019/0378180 A1 ("Endras"), in further view of Gasoline Vehicles: Learn More About the Label, [online], archived on January 2, 2018, archived at: < https://web.archive.org/web/20180102133841/https://www.fueleconomy.gov/feg/label/learn-more-gasoline-label.shtml > ("Gasoline").
	Per claim 3, Painter, Lee, and Endras teach the limitations of claim 1, above.  Painter does not teach the fuel consumption information comprises a city miles per gallon (MPG) value associated with a city environment and a highway MPG value associated with a highway environment and wherein the one or more processors is further caused to average the city MPG value and highway MPG value to obtain an average MPG associated with the vehicle.
	Gasoline teaches the Fuel Economy label.  See page 1.  
	Gasoline teaches the fuel consumption information comprises a city miles per gallon (MPG) value associated with a city environment and a highway MPG value associated with a highway environment and wherein the one or more processors is further caused to average the city MPG value and highway MPG value to obtain an average MPG associated with the vehicle in pages 1 and 2 where averages city and highway, a weighted average, is taught, as combined MPG.
	It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the depreciation value teaching of Painter in combination with Lee and Endras with the average MPG value teaching of Gasoline because Gasoline teaches that "The Combined MPG value is the most prominent for the purpose of quick and easy comparison across vehicles."  Page 2.  This teaching of Gasoline would motivate one ordinarily skilled in the art to modify Painter and Lee because Painter, in regressing over a plurality of vehicles, would perform better with a single figure that is a quick and easy comparison as opposed to a more complicated figure.  As this would improve the calculations of Painter, one would be motivated to modify Painter with Gasoline. 
	Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Painter et al., US PGPUB 2018/0204253 A1, in view of Lee et al., US PGPUB 2016/0350726 A1 ("Lee"), further in view of Endras et al., US PGPUB 2019/0378180 A1 ("Endras"), in further view of Clemmons, US PGPUB 20110099063 A1 ("Clemmons").  
	Per claim 7, Painter, Lee, and Endras teach the limitations of claim 1, above.  Painter does not teach the plurality of expenses is derived from card statement associated with the card and the predicted number of miles driven corresponds to the card statement.
Lee teaches the plurality of expenses is derived from card statement associated with the card and the predicted number of miles driven corresponds to the card statement in par 055, where payment account transaction data is obtained “payment card system account” includes a credit card account, a deposit account that the account holder may access using a debit card, a prepaid card account, or any other type of account from which payment transactions may be consummated. The terms “payment card system account” and “payment card account” and “payment account” are used interchangeably herein. The term “payment card account number” includes a number that identifies a payment card system account or a number carried by a payment card, or a number that is used to route a transaction in a payment system that handles payment card transactions. The term “payment card” includes a credit card, debit card, prepaid card, or other type of payment instrument, whether an actual physical card, electronic, or virtual."
	Painter, Lee, and Endras do not teach monthly card statement and time period associated with a monthly card statement.  
	Clemmons teaches a budgeting and business software application that tracks stores and analyzes financial transactions.  See abstract.
monthly card statement and time period associated with a monthly card statement in pars 042-043 where a monthly budget is taught which is a time period associated with a monthly card statement and Clemmons teaches a monthly card statement in par 081 where billing statements from credit card entities is taught, because credit cards bill monthly.  
	It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the depreciation value teaching of Painter in combination with Lee and Endras with the monthly card statement and time period associated teaching of Clemmons because Clemmons teaches "There is a continuing need for a system that performs a financial physical based on the users profile to determine any cost savings that can be generated such as by obtaining new insurance for home, car, life, etc., and/or obtaining a new mortgage" in par 010.  This taught need is a motivation to one ordinarily skilled in the art to improve Painter and Lee with Clemmons in order to assist in determining any cost savings.  As the information on a monthly basis would help to make that determination, it would further help with the determination of depreciation value as a savings could be determined by Clemmons.  
	
	Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Painter et al., US PGPUB 2018/0204253 A1, in view of Lee et al., US PGPUB 2016/0350726 A1 ("Lee"), further in view of Endras et al., US PGPUB 2019/0378180 A1 ("Endras"), in further view of Clemmons, US PGPUB 20110099063 A1 ("Clemmons"), further in view of Brokerlink.ca, "How do you find out your annual mileage?" [online], published on May .
	Per claim 8, Painter, Lee, Endras and Clemmons teach the limitations of claim 7, above.   Painter does not teach the one or more processors is further caused to determine a total number of miles driven on the vehicle in a year by projecting out the predicted number of miles driven.
	Brokerlink.ca teaches a way to calculate (predict) yearly mileage.  See page 2.   
	Brokerlink.ca teaches the one or more processors is further caused to determine a total number of miles driven on the vehicle in a year by projecting out the predicted number of miles driven in page 2 where the commute mileage and weekend mileage is multiplied and summed to figure out the annual mileage a year.  This teaches projecting out the predicted number of miles driven because the prediction of a weekly commute and weekend mileage are then added over a year.  
	It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the depreciation value teaching of Painter in combination with Lee, Endras, and Clemmons with the Brokerlink.ca teaching of calculating out mileage because one would be motivated to use simple arithmetic and other basic, elementary ideas to figure something out like predicted mileage.  One would be motivated to do so because as Brokerlink.ca teaches, a premium (insurance, an auto finance product), which is determined partially by yearly mileage.  Therefore one would be motivated to use basic elementary math to determine these figures so that one could apply these relevant teachings to the value of a car to Painter.  For these .
	Claims 9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Painter et al., US PGPUB 2018/0204253 A1, in view of Lee et al., US PGPUB 2016/0350726 A1 ("Lee"), further in view of Endras et al., US PGPUB 2019/0378180 A1 ("Endras"), in further view of Cooper et al., WO 2017/142536 A1 ("Cooper").
	Per claims 9 and 19, which are similar in scope, Painter and Lee teach the limitations of claims 1 and 16, above.  Painter does not teach the machine learning model is a classification model, a linear regression model, a logistic regression model, a decision tree model, a support vector machine (SVM) model, a Naive Bayes model, a k-nearest neighbors (kNN) model, k-means model, a random forest model, a dimensionality reduction algorithm, a gradient boosting algorithm, an XGBoost algorithm, a LightGBM algorithm, or a Catboost model.
	Cooper teaches a system for vehicle sharing that includes calculating vehicle wear and tear and trip cost savings based on pricing method.  See abstract.
	Cooper teaches the machine learning model is a classification model, a linear regression model, a logistic regression model, a decision tree model, a support vector machine (SVM) model, a Naive Bayes model, a k-nearest neighbors (kNN) model, k-means model, a random forest model, a dimensionality reduction algorithm, a gradient boosting algorithm, an XGBoost algorithm, a LightGBM algorithm, or a Catboost model in par 048 where a "support vector machine" is used to calculate car damage.

	Therefore, claims 1-20 are rejected under 35 USC 103.
Prior Art Considered Relevant
	The following prior art is considered relevant to Applicant's disclosure but is not relied upon in the above rejection:
	"Deep Learning Model for Car Price Prediction using TensorFlow," [online] published on February 4, 2018, available at: < https://androidkt.com/car-price-prediction/ >
	Teaches on page 3 a training set and a test set that is used to evaluate the trained model. 
Response to Arguments
Objection
The objection is removed because of Applicant amendment.
35 USC 103 rejection
	Applicant's amendments required further search and consideration.  After search, new art was found and applied, rendering Applicant's arguments moot.  The rejection is maintained with new art pertinent to Applicant's amendment.  

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD W. CRANDALL whose telephone number is (313)446-6562. The examiner can normally be reached M - F, 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571) 270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD W. CRANDALL/Examiner, Art Unit 3689